Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

3. 	Claims 1, 3, 5-6, 8, 10, 12-13, and 15-20 have been amended. Claims 1-21 are pending in this office action. This action is responsive to Applicant’s application filed 02/18/2022.

Response to Arguments 
4.	Applicant's arguments with respect to amended claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. 	

Claim Objections
5.	Regarding claims 5, 12, and 19, the phrase "combined search results item indicates a likelihood that the user will select the particular combined search results item" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " a likelihood or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hausman Baveja et al. (US Patent Publication No. 2016/0078358 A1, hereinafter “Baveja”) in view of Hall et al. (US Patent Publication No. 2016/0041998 A1, hereinafter “Hall”).
As to claim 1, Baveja teaches the claimed limitations:
“A method comprising:” as methods that include the actions of obtaining a request for a trustworthiness score of a person from a requestor; identifying a plurality of documents; deriving one or more behavior trait metrics from analyzing a first plurality of the documents containing information relevant to assessing behavior of the person (paragraph 0004). 
“generating, by a computing device, combined search results that include search results items obtained from local sources on the computing device and from a remote server device, wherein each of the search results items includes a plurality of attributes” as the trustworthiness score can be based on personality and behavior traits that predict the likelihood of the person being a positive actor in an online or offline person-to-person interaction. Deriving a particular behavior trait metric or a particular personality trait metric from analyzing a particular plurality of documents can comprise calculating a respective identity score for each of the particular plurality of documents, wherein the identity score is based on one or more identification attributes of the person that match identity information in the document, identifying content attributes in each one of the particular plurality of documents that occur in a respective dictionary or directory for the particular behavior or personality trait and calculating a respective initial score for the document based on weights associated with the identified content attributes and the identity score of the document, and combining the initial scores to calculate the particular behavior or personality trait metric for the person (paragraph 0005). Each of the person data objects comprising a trustworthiness score, one or more behavior trait metrics, one or more personality trait metrics, and one or more compatibility scores between the person and one or more other persons, and a plurality of relationships (e.g., relevant) between a plurality of the person data objects, wherein each of the relationships can comprise a link between a first user and a second user, and a weight of the link (paragraph 0006-0007). The trait analyzer searches for one or more content attributes in the extracted data, and looks up the content attributes in dictionaries for behavior and personality traits. Content attributes can be words, phrases, images, tags, header, videos, links, numbers, or connections to another individual or webpage. The dictionaries for behavior and personality traits consist of words, phrases, images, numbers, links, videos, tags, headers or combinations of them along with weights and are stored in dictionary data database. For each particular one of behavior or personality traits, the trait analyzer combines the initial scores and calculates the particular behavior or personality trait metric for the person (paragraph 0029). For instance, if the request is about behavior traits of involvement of crimes, the data collector can use previously constructed directories including databases to query for arrest reports, and local newspaper websites (e.g. local source) that may have crime news near the person's geographic location. For another instance, if the request is about personality traits, the data collector can use previously constructed directories including social networks that likely contain comments and posts authored by the person. Queries for the same person can be constructed (e.g. generate) differently for different directories to optimize search results since different directories may have different querying and ranking mechanisms. In addition, multiple queries for the same person can be constructed for a same directory to maximize search results such as maximizing the number of relevant results from searches from the directory. For instance, an initial query including the person's first name, last name, and city can be constructed and submitted to a search engine. If search results from the initial query are not satisfactory, additional queries including further identification attributes can be constructed (e.g., generate) to yield better search results. Additional queries can be constructed iteratively until satisfactory search results are obtained (paragraph 0045-0046).
“generating, by the computing device, a ranking score for each of the combined search results items, where a particular ranking score for a particular combined search result item is generated based on corresponding attributes for the particular combined search results item” as the identification matcher is a software component that calculates identity scores for the documents obtained by the data collector. The identity scores measure how closely each of the documents is related to the person. For each particular one of the documents, the identification matcher calculates an identity score for the particular document based on uniqueness of the identity information found in the particular document and how well the identity information matches the identification attributes of the person stored in person ID data database. In addition, the identification matcher can add new identity information found in the particular document to the identification attributes of the person stored in person ID data database with an associated confidence score, if the identity score of the particular document exceeds a pre-determined threshold. For each particular one of the documents, the trait analyzer identifies content attributes in extracted data of the particular document that occurs in a dictionary for a particular behavior or personality trait and calculates an initial score as weighted by the identity score of the particular document, and weights of the words in the dictionary. For each particular one of behavior or personality traits, the trait analyzer combines the initial scores (e.g., for multiple documents) and calculates the particular behavior or personality trait metric for the person (paragraphs 0005, 0007, 0028-0029, 0033, 0045).
generating, by the computing device, a personalization score for each of the combined search results items, where a particular personalization score for a particular combined search result item is generated based on a corresponding ranking score and a corresponding relevance value for the particular combined search results item” as (paragraphs 0005, 007). Methods for determining a person's personality or behavior traits, and determining trustworthiness or compatibility scores of the person. The trustworthiness score of the person can be based on personality and behavior traits that predict the likelihood of the person being a positive actor in an online or offline person-to-person interaction. Personality traits can include badness, anti-social tendencies, goodness, conscientiousness, openness, extraversion, agreeableness, neuroticism, narcissism, Machiavellianism, and psychopathy (paragraph 0022). The holistic scoring generates a trustworthiness score of the person using rules. The rules specify weights to be applied to the trait metrics and how the trait metrics should be combined. For instance, the rules can weight one or more particular trait metrics higher than other behavior and personality trait metrics. Trait metrics for conscientiousness, psychopathy, and agreeableness can be weighted higher than other behavior and personality trait metrics. As another example, the rules can assign all weights to trait metrics for behavior of involvement of crimes and sex work. In one implementation, the rules can assign equal weight to each of the behavior and personality trait metrics. Other methods for generating a trustworthiness score of the person are possible (paragraphs 0029, 0033). A method for analyzing extracted data from documents related to a person for behavior and personality traits of the person. The method can be one implementation of the functionality of the trait analyzer that analyzes the extracted data from documents obtained by the data collector to derive behavior and personality traits of the person. The method starts where for each particular behavior or personality trait, the trait analyzer identifies content attributes such as words or phrases in extracted data of a document obtained by the data collector. The trait analyzer can identify content attributes in the extracted data that are found in a dictionary for the particular behavior or personality trait (paragraph 0064).
“presenting, by the computing device, the combined search results items based on the personalization score generated for each of the combined search results items” as to provide for interaction with a user, a computer having a display device, monitor, for displaying information to the user (paragraph 0084). The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other, a server transmits data to a client device (e.g., displaying data to and receiving user input from a user interacting). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server (paragraph 0086).
Baveja does not explicitly teach the claimed limitation “determining, by the computing device, a relevance value for each of the combined search results items, each relevance value being determined based on information describing recent user behavior  to indicate, relative to other relevance values corresponding to other combined search results items, how relevant a particular combined search results item is to a user at a particular time“.
Hall teaches a personalization engine program to generate a ranking of potentially relevant videos based on information related to a number of videos stored in the video database, and a variety of user preference data, as well as information regarding the user's viewing of videos, searching of videos, and comments on videos, among other things. All of the user information (including user preferences, user viewing history, user likes/dislikes and other user actions) can be stored in the database. Among other things, the recency of the video content itself may be important, since the user's interest in certain video content is likely to decay at a greater or lesser rate for certain types of video files than others. The server can be programmed with software to provide a personalization engine to assess a ranking value, score, or weighting using a variety of different algorithms and factors, such as by weighting some user preferences higher than others and thus the resulting rankings of video files for each user, can vary depending on the time of day, day of the week, season (e.g., a particular time). Similarly, it can be expected that a substantial number of users will want to view videos regarding various potential and existing players during the Combine and the Draft of the National Football League. In addition, it can be expected that video files of game highlights may have a different decay rate during the time that that particular game is being played than after the conclusion of the game. Each video file and with the values to be assigned at any given time and for any given user. The following specific description of the manner in which a ranking value can be determined. We have found that including a thousand video files in this group or set usually provides a great deal of variety of different types of clips which are usually recent enough to likely be of interest to users, and yet is a manageable number for searching, updating, and the like. (paragraphs 0050-0052; see also figure 1). The server can assess a weighted dynamic score for each video file. In this embodiment, a score or value is determined by adding up an aggregate score of points assigned to various factors associated with each video file, the aggregate score may result from the addition of points for some factors and the subtraction of other points for other factors (paragraph 0053). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baveja and Hall before him/her, to modify Baveja determining a relevance value for each of the combined search results items because that would provide a higher level of service or greater access to the subscribing users also access to certain content sooner as taught by Hall (paragraph 0011). 

As to Claim 2, Baveja teaches the claimed limitations:
 “wherein the plurality of attributes include a source attribute that identifies a source where a corresponding combined search results item was obtained; and further comprising: presenting, by the computing device, a description of a particular source of a particular one of the presented combined search results items” as (paragraphs 0005, 0026, 0029, 0033, 0045, 0071, 0084, 0086).

As to Claim 3, Baveja teaches the claimed limitations:
“wherein the description of the particular source identifies an application installed on the computing device, a database stored on the computing device, a user curated collection of locations stored on the computing device, or an automatically generated collection of locations stored on the computing device, and wherein the application is a calendar application, a messaging application, a notes taking application, a photos application, or a business review application” as (paragraphs 0019, 0023-0024, 0041, 0043, 0056, 0059, 0084,0086).
Hall also teaches (paragraphs 0033, 0040, 0045).

As to Claim 4, Baveja teaches the claimed limitations:
“wherein the plurality of attributes include an age attribute having a value corresponding to an amount of time since the user last expressed interest in a location associated with a corresponding combined search results item” as (paragraphs 0005-0006, 0019, 0035, 0041, 0058-0059, 0064-0065).

As to Claim 5, Baveja teaches the claimed limitations:
“wherein the particular ranking score for the particular combined search results item indicates a likelihood that the user will select the particular combined search results item when presented to the user, and wherein the plurality of attributes include a distance attribute, a fraction of match attribute, and a server score attribute” as (paragraphs 0005, 0026, 0035, 0041, 0057-0059, 0074).
Hall also teaches (paragraphs 0050-0053).

As to Claim 6, Baveja teaches the claimed limitations:
“wherein the particular personalization score for the particular combined search results item is generated by adding the corresponding ranking score to the corresponding relevance value adjusted by a weight value for the particular combined search results item” as (paragraphs 0005, 0028, 0029, 0033, 0041, 0066, and 0071).
Hall also teaches (paragraphs 0050, 0053 and 0056).

As to Claim 7, Baveja teaches the claimed limitations:
 “ordering the combined search results items based on the personalization score generated for each of the combined search results items to display search results items determined to be more relevant to recent user behavior before search results items determined to be less relevant to recent user behavior; and presenting the ordered list of search results items on a display of the computing device” as (paragraphs 0005, 0035, 0040, 0066-0068, and 0086, 0089). 
 
As to claims 8-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Baveja teaches methods, systems, including computer programs encoded on a computer storage medium, for identifying documents related to a person, deriving behavior and personality trait metrics from analyzing the documents for information relevant to assessing behavior and personality of the person (abstract). Therefore these claims are rejected for at least the same reasons as claims 1-7.

As to claims 15-21 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Baveja teaches methods, systems including computer programs encoded on a computer storage medium, for identifying documents related to a person, deriving behavior and personality trait metrics from analyzing the documents for information relevant to assessing behavior and personality of the person (abstract). Therefore these claims are rejected for at least the same reasons as claims 1-7.


Examiner’s Note
7.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/29/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156